Exhibit 10.2
(HAYGROUND COVE LOGO) [y78795y7879501.gif]
August 13, 2009
Global Consumer Acquisition Corporation
1370 Avenue of the Americas
New York, NY
Attention: Daniel B. Silvers, President
     Re:    Nonvoting Equity Interests in Bank Holding Company
Mr. Silvers:
     Reference is made to that certain Amended and Restated Warrant Agreement,
dated July 20, 2009, between Global Consumer Acquisition Corp. (“GCAC”) and
Continental Stock Transfer and Trust Company, as warrant agent (the “Warrant
Agreement”). Pursuant to Section 3.3.5 of the Warrant Agreement, (i) any GCAC
warrant (“Warrant”) held by GCAC’s sponsor, Hayground Cove Asset Management LLC
(“Hayground Cove”), shall not be exercisable at any time while under the control
of Hayground Cove or its affiliates, (ii) Hayground Cove must notify any
transferee receiving such Warrants that the transferee may be subject to the
Bank Holding Company Act and the Change in Bank Control Act, federal banking law
statutes that can require prior notice to a federal bank regulatory agency and
prior approval from such federal bank regulatory agency, and (iii) prior to any
transfer of any such Warrants by Hayground Cove, Hayground Cove must obtain an
opinion of bank regulatory counsel that the transfer of such Warrants will not
make the transferee a bank holding company for purposes of the Bank Holding
Company Act or subject the transferee to prior approval of the Federal Reserve
Board under the Change in Bank Control Act.
     This letter agreement hereby sets forth a further agreement between GCAC
and Hayground Cove with respect to any Warrants held by Hayground Cove or its
affiliates at any time to ensure that Hayground Cove or its affiliates do not,
at any time, exercise significant control over the voting securities of GCAC’s
bank holding company successor, Western Liberty Bancorp (“WLBC”).
     For good and valuable consideration, the parties hereto desire and intend
to be legally bound, as follows:
     1. Hayground Cove or its affiliates shall not transfer any Warrants to any
unaffiliated third party transferee; provided, however, that Hayground Cove or
its affiliates may effect such a transfer to an unaffiliated third party
transferee if: (i) the transfer is part of a widespread public distribution of
Hayground Cove’s or any of its affiliates’ Warrants; (ii) the transferee
controls more than 50% of WLBC’s voting securities without any transfer from
Hayground Cove or any of its affiliates; or (iii) the Warrants transferred to a
transferee (or group of associated transferees) would not constitute two percent
(2%) or more of any class of WLBC’s voting securities.

 



--------------------------------------------------------------------------------



 



     3. Hayground Cove hereby acknowledges that the aggregate gross proceeds
from GCAC’s initial public offering (“IPO”), including the proceeds received
upon the consummation of the exercise of the over-allotment option, and proceeds
received from a private placement that closed simultaneously with the first
closing of the IPO, including any accrued interest not released to GCAC in
accordance with the terms of the IPO was placed in a trust account (the “Trust
Account”) for the benefit of the GCAC’s public stockholders. Hayground Cove
further hereby acknowledges and agrees that Hayground Cove does not have any
right, title, interest or claim of any kind in or to any monies the Trust
Account established by GCAC (“Claim”) and hereby waives any Claim Hayground Cove
may have in the future as a result of, or arising out of, any negotiations,
contracts or agreements with GCAC, including this letter agreement and any
transactions contemplated hereby, and will not seek recourse against the Trust
Account for any reason whatsoever.
     For the avoidance of any doubt, this agreement between GCAC and Hayground
Cove does not modify or amend in any way the Warrant Agreement.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



                  Sincerely,    
 
                HAYGROUND COVE ASSET         MANAGEMENT LLC    
 
           
 
           
 
  By:   /s/ Jason N. Ader    
 
           
 
  Name:   Jason N. Ader    
 
  Title:   Sole Member    

          Accepted and agreed:    
 
        GLOBAL CONSUMER ACQUISITION CORP.    
 
       
 
       
By:
Name:
  /s/ Daniel B. Silvers
 
Daniel B. Silvers    
Title:
  President    

 